—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him following a jury trial of robbery in the third degree (Penal Law § 160.05) and criminal possession of stolen property in the fifth degree (Penal Law § 165.40). We reject his contention that the verdict is against the weight of the evidence. “Great deference is to be accorded to the fact-finder’s resolution of credibility issues based upon its superior vantage point and its opportunity to view witnesses, observe demeanor and hear the testimony” (People v Valencia, 263 AD2d 874, 876, lv denied 94 NY2d 799; see, People v Bleakley, 69 NY2d 490, 495). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Supreme Court, Erie County, *981Tills, J. — Robbery, 3rd Degree.) Present — Pine, J. P., Hayes, Hurlbutt, Burns and Gorski, JJ.